Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 9/09/2022 has been received and claims 1, 5-17 and 21 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 13, it is not clear whether this claim is dependent on claim 11 or claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-6, 12-13, 15, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (20130045133) in view of Purdum (20030194692).
As to Claims 1 and 21, Maguire (‘133) discloses a device (1000; 2010; 4000; 6000) for disinfecting equipment, comprising: 
a chamber (1100, 1110; 4100, 4200; 6100, 6200); 
an ultraviolet (UV) light source (1150; 4113; 6105) configured to emit UV light within the chamber (1100, 1110; 4100, 4200; 6100, 6200); 
an ozone generator (1120; 4105; 6105) configured to generate ozone within the chamber (1100, 1110; 4100, 4200; 6100, 6200); and 
a control unit (4120, 4125, 4320; 6120, 6125) configured to activate the UV light source (1150; 4113; 6105) and the ozone generator (1120; 4105; 6105) during different periods of time (i.e. first predetermined period = steps 2020, 2030 and 2040, second predetermined period = steps 2050 and 2060 – see Figure 2, p. 7 [0082]-[0083]),
wherein the control unit (4120, 4125, 4320; 6120, 6125) is configured to activate the UV light (1150; 4113; 6105) for a first period of time (i.e. second predetermined period = steps 2050 and 2060 – see Figure 2, p. 2 [0029], p. 3 [0033]-[0034], p. 4 [0046] – last 6 lines, p. 7 [0082]-[0083]),
wherein the ozone generator (1120; 4105; 6105) is not activated during the first period of time (i.e. steps 2020, 2030 and 2040 vs. second predetermined period = steps 2050 and 2060 – see Figure 2), 
wherein the control unit (4120, 4125, 4320; 6120, 6125) is configured to/capable to activate the ozone generator (1120; 4105; 6105) for a second period of time (i.e. first predetermined period = steps 2020, 2030 and 2040 – see Figure 2, pp. 2-3 [0030]-[0032], p. 7 [0082]-[0083]), and 
wherein the UV light is/capable of not emitted within the chamber during the second time period.
While Maguire (‘133) does not appear to specifically teach that the UV light source is activated during a first time period and the ozone generator is activated in a different time period, it was known in the art before the effective filing date of the claimed invention for a controller to be configured to activate a UV light source and then an ozone generator. Purdum (‘692) discloses a device for disinfecting a material capable of being equipment (see Figures 1-6, [0721]), comprising: 
a chamber (44; 57; 62); 
an ultraviolet (UV) light source (63; 410) configured to emit UV light within the chamber (44; 57; 62); 
an ozone generator (53; 64) configured to provide ozone (see p. 35 [0677] – line 4); and 
a control unit (see p. 39 [0630] – particularly line 4) configured to activate the UV light and the ozone generator during different periods of time,
wherein the control unit is configured to activate the UV light source for a first period of time (see Figure 1),
wherein the ozone generator (53; 64) is/capable of not activated during the first period of time (see Figure 1), and
wherein the control unit is configured to activate the ozone generator (53; 64) following the first period of time for a second period of time (see Figure 1),
wherein the UV light is not emitted within the chamber during the second time period (see Figure 1),
in order to decontaminate the material being treated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to irradiate in a first time period and to activate the ozone generator in a second time period different than the first time period I the device of Maguire as a know alternate process in order to provide decontamination as shown by Purdum. 

As to Claim 5, Maguire (‘133) discloses that the UV light source (1150; 4113; 6105) is not activated during the second period of time (i.e. steps 2020, 2030 and 2040 vs. second predetermined period = steps 2050 and 2060 – see Figure 2, p. 2 [0029]).
As to Claim 6, Maguire (‘133) discloses the device (1000; 2010; 4000; 6000) further comprises: 
a blower (1170; 4115; 6115);
wherein the control unit (4120, 4125, 4320; 6120, 6125) is configured to activate the blower (1170; 4115; 6115) during the second period of time (i.e. steps 2020, 2030 and 2040 - see Figure 2).
As to Claim 12, Maguire (‘133) discloses that the UV light source (1150; 4113; 6105) emits UV-C light (see entire document, particularly p. 3 [0033], p. 4 [0044] – last 4 lines, p. 6 [0068] – lines 8-10).
As to Claim 13, Maguire (‘133) discloses that the UV light source (1150; 4113; 6105) emits UV light at a wavelength of 254 nm (see entire document, particularly p. 2 [0029], p. 3 [0036], p. 4 [0044] – last 4 lines, p. 6 [0068] – lines 8-10).
As to Claim 15, Maguire (‘133) discloses the device (1000; 2010; 4000; 6000) further comprises: 
a base (1100; 4100; 6100); and
a closure (1200; 4200; 6200) moveable relative to the base (1100; 4100; 6100) between an open position and a closed position, wherein the base (1100; 4100; 6100) and closure (1200; 4200; 6200) provide boundaries of the chamber (1100, 1110; 4100, 4200; 6100, 6200) when the closure (1200; 4200; 6200) is in the closed position (see Figures 1, 4, 6-7 and 9).
As to Claim 17, no patentable weight is given to the limitation as it is drawn to content within the apparatus (see MPEP §2115). In addition, the device (1000; 2010; 4000; 6000) of Maguire (‘133) is capable of containing within the chamber (1100, 1110; 4100, 4200; 6100, 6200) an equipment including at least one of CPAP components, medical devices, surgical instruments, and masks.
	Thus, Claims 1, 5-6, 12-13, 15, and 17  would have been obvious within the meaning of 35 U.S.C. 103(a) over the combined teachings of Maguire (‘133) and Purdum (‘692).

Claim(s) 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (20130045133) in view of Purdum (20030194692) as applied to claim 6 above, and further in view of Joshi (20080159907).
Maguire (‘133) and Purdum (‘692) are relied upon for disclosure described in the rejection of claim 6 under 35 U.S.C. 103.
Maguire (‘133) does not appear to specifically teach that the device is further comprised of a heater wherein, after the second period of time, the control unit is configured to activate the heater and the blower for a third period of time.
It was known in the art before the effective filing date of the claimed invention to provide a heater in a device for disinfecting objects. Joshi (‘907) discloses a device (100) for disinfecting objects capable of being equipment (see entire document, particularly Figures 1-9, p. 3 [0028]) comprising:
a chamber (120, 142, 144)  (see Figure 8); 
a UV light (186) configured to emit UV light within the chamber (120, 144);
an ozone generator (180) configured to generate ozone within the chamber (120, 142); 
a control unit (136) configured to activate the UV light (186) and the ozone generator during different periods of time (see entire document, particularly p. 3 [0030] and [0032]-[0034], pp. 3-4 [0036], p. 4 [0037]);
a blower (150);
a heater (185)
an ozone sensor (188, 190); and
a lock (160);
wherein the ozone generator (180) is not activated for a first period of time (i.e. selected initial time period - see entire document, particularly p. 3 [0029] – lines 6-8);
wherein the control unit (136) is configured to activate the ozone generator (180) for a second period of time and the UV light (186) is not activated for the second period of time (see entire document, particularly p. 3 [0030] and [0032]);
wherein the control unit (136) is configured to activate the blower (150) for the second period of time (see entire document, particularly p. 3 [0030] and [0032]);
wherein the control unit (136) is configured to activate the heater (185) and the blower (150) for a third period of time (see entire document, particularly p. 3 [0034] – lines 4-7, p. 4 [0037]), 
wherein a closure (116) is lockable (via 160) relative to a base (106) (see Figure 8) and is only unlocked when one or both of the temperature of the chamber and the level of ozone within the chamber are below predetermined thresholds (see entire document, particularly p. 3 [0035], p. 4 [0037]); and
wherein the control unit (136) is capable of activating the UV light (186) following the third period of time for a fourth period of time wherein the ozone generator (180) is not activated during the fourth period of time, and wherein the first period of time is capable of being four minutes, the second period of time is five minutes, and the fourth period of time is one minute;
in order to allow control of conditions within the chamber by facilitating conversion of ozone to oxygen (see entire document, particularly p. 3 [0034], p. 4 [0037]).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a heater in the device of Maguire as modified by Purdum in order to reduce ozone level to a safe level by facilitating conversion of ozone to oxygen within the chamber as shown by Joshi.
Thus, Claims 7-8 and 10-11 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Maguire (‘133), Purdum (‘692) and Joshi (‘907).

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire (20130045133) in view of Purdum (20030194692) and Joshi (20080159907) as applied to claim 8 above, and further in view of Barnes (6893610).
Maguire (‘133), Purdum (‘692) and Joshi (‘907) are relied upon for disclosure described in the rejection of claim 8 under 35 U.S.C. 103.
While the heater is capable of being deactivated and the blower directing fluid during the fourth period of time in the device of Maguire (‘133) as modified by Joshi (‘907), neither Maguire (‘133) nor Purdum (‘692) or Joshi (‘907) appears to specifically teach that the device is further comprised of an activated charcoal filter.	
It was known in the art before the effective filing date of the claimed invention to provide an activated charcoal filter in a device for disinfecting objects. Barnes (‘610) discloses that an activated charcoal filter is provided in a device for disinfecting with ozone in order to destroy ozone in a reasonable time period (see Col. 2 lines 11-20). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide an activated charcoal filter in the device of Maguire as modified by Purdum and Joshi in order to speed up the destruction of ozone within the chamber to a safe level as shown by Barnes.
Thus, Claim 9 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Maguire (‘133), Purdum (‘692), Joshi (‘907), and Barnes (‘610).
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire (20130045133) in view of Purdum (20030194692) as applied to claim 12 above, and further in view of Burchman (8747764).
Maguire (‘133) and Purdum (’692) are relied upon for disclosure described in the rejection of claim 12 under 35 U.S.C. 103.
Neither Maguire (‘133) or Purdum (‘692) appears to specifically teach that the UV light includes a 13 Watt UV-C bulb.
It was known in the art before the effective filing date of the claimed invention to provide a UV light source in the form of a 13 Watt UV-C bulb in a device for disinfection. Burchman (‘764) discloses a device for disinfection (150) (see Figures 2-11) comprising: 
a chamber (1120); 
a UV light (310) configured to emit UV light within the chamber (1120); and 
a control unit (i.e. within 210 – see entire document, particularly Figure 2, Col. 5 lines 44-66, Col. 7 lines 52-53);
wherein the UV light (310) includes a 13 Watt UV-C bulb (see entire document, particularly Col. 7 lines 33-38),
in order to provide a light source for irradiation of target material for disinfection.
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a 13 Watt UV-C bulb as a known form of UV light source in the device of Maguire as modified by Purdum in order to irradiate the material for disinfection as shown by Burchman.
Thus, Claim 14 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Maguire (‘133), Purdum (692) and Burchman (‘764).
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire (20130045133) in view of Purdum (20030194692) as applied to claim 15 above, and further in view of Kain (20140193294).
Maguire (‘133) and Purdum (‘692) are relied upon for disclosure described in the rejection of claim 15 under 35 U.S.C. 103.
While the closure (1200; 4200; 6200) of Maguire (‘133) is lockable relative to the base (1100; 4100; 6100) (see entire document, particularly p. 5 [0059], p. 6 [0066] and [0073], pp. 6-7 [0074], p. 7 [0076]-[0077] and [0081]), Maguire (‘133) does not appear to specifically teach that the device further comprises a temperature sensor and an ozone sensor, wherein the control unit is configured to interpret signals of the temperature sensor and the ozone sensor to determine a temperature of the chamber and a level of ozone within the chamber, respectively.
It was known in the art before the effective filing date of the claimed invention to provide a temperature sensor and an ozone sensor in a device for disinfecting objects. Kain (‘294) discloses a device (100) for disinfecting objects capable of being equipment (see Figures 1-14) comprising:
a chamber (i.e. within 101 – see Figures 1-2 and 5); 
an ozone generator (714) configured to generate ozone within the chamber (i.e. within 101); and 
a control unit (700)
a temperature sensor (710); and
an ozone sensor (709);
wherein the control unit (700) is configured to interpret signals of the temperature sensor (710) and the ozone sensor (709) to determine a temperature of the chamber and a level of ozone within the chamber (i.e. within 101), respectively, and
wherein a closure (500) is lockable (via 505) relative to a base (101) (see Figures 1 and 5) and is only unlocked when one or both of the temperature of the chamber and the level of ozone within the chamber are below predetermined thresholds (see entire document, particularly p. 1 [0006], p. 8 [0060] and [0062]),
in order to allow control of the ozone generator and atmosphere within the chamber so as to ensure safety for a user (see entire document, particularly p. 8 [0059]-[0060]).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a temperature sensor and an ozone sensor in the device of Maguire as modified by Purdum in order control of the ozone generator and to manage the atmosphere within the chamber so as to ensure that user is not exposed to unsafe levels of ozone as shown by Kain.
Thus, Claim 16 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Maguire (‘133) Purdum (‘692) and Kain (‘294).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799